BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT
(Rockdale)

THIS BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT (this “Assignment”) is made
as of the 10th day of January, 2012 by Falligant Avenue Associates, L.P. and LTC
Consulting, L.P., each a Georgia limited partnership (“Assignor”), in favor of
G&E HC REIT II Rockdale SNF, LLC, a Delaware limited liability company
(“Assignee”). Capitalized terms used herein but not defined shall have the
meanings ascribed to them in that certain Purchase and Sale Agreement dated as
of September 29, 2011 to which Assignor and G&E HC REIT II Southeastern SNF
Portfolio, LLC (“Contract Purchaser”), among others, are parties (the “Purchase
Agreement”), which Purchase Agreement has been partially assigned by Contract
Purchaser to Assignee with respect to the Facility commonly known as Rockdale
Healthcare Center located at 1510 Renaissance Dr., Conyers, GA (the “Rockdale
Facility”).

RECITALS

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, it is the desire of Assignor hereby to assign, transfer
and convey to Assignee all of Seller’s right, title and interest, if any, in and
to the Personal Property, Permits, Goodwill and Intellectual Property Rights,
Plans, Warranties and Other Rights constituting Property To Be Conveyed with
respect to the Rockdale Facility (collectively, the “Assigned Properties”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Assignment and Assumption of Assigned Properties. Assignor does hereby grant,
quitclaim, release and convey to Assignee and its successors and assigns, and
Assignee does hereby assume and accept, all of Assignor’s right, title and
interest, if any, in and to the Assigned Properties. Assignor agrees to perform
all the terms, covenant and conditions to be observed or performed by Assignor
under the Assigned Properties to the extent accruing or arising prior to the
date of this Assignment.

2. Indemnification by Assignor. Assignor hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignee) and hold harmless
Assignee from and against any and all actual, out-of-pocket claims, losses,
damages, liabilities and expenses, including reasonable attorneys’ fees,
suffered or incurred by Assignee in connection with any failure by Assignor to
perform its obligations under this Assignment.

3. Indemnification by Assignee. Assignee hereby agrees to indemnify, protect,
defend (with counsel reasonably satisfactory to Assignor) and hold harmless
Assignor from and against any and all actual, out-of-pocket claims, losses,
liabilities and expenses, including reasonable attorneys’ fees, suffered or
incurred by Assignor in connection with any failure by Assignee to perform its
obligations under this Assignment.

4. Admission Agreements and Service Contracts. The parties hereto hereby agree
and acknowledge that the Admission Agreements and Service Contracts are not
being assigned by Assignor or assumed by Assignee pursuant to this Assignment.

5. Miscellaneous. This Assignment and the obligations of the parties hereunder:
(i) shall survive the closing of the transactions referred to in the Purchase
Agreement and shall not merge therein; (ii) shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assignees and
heirs; and (iii) may not be modified, amended, waived, discharged or terminated
other than by written agreement signed by the party to be charged therewith. The
Recitals set forth at the beginning of this Assignment and the Exhibits attached
hereto are incorporated herein by this reference. In the event either party
hereto brings an action or proceeding against the other party with respect to
any matter pertaining to this Assignment, the prevailing party who has received
final judgment in its favor shall be entitled to recover from the other party
all costs and expenses incurred by it in connection with the subject action or
proceeding, including reasonable attorneys’ fees. Assignor and Assignee hereby
covenant that each will, at any time and from time to time upon written request
therefor from the other, execute and deliver to the other, such documents as
either may reasonably request in order to carry out the terms of this
Assignment. This Assignment may be executed in counterparts, each of which shall
be deemed an original, but all of which, together, shall constitute one and the
same instrument.

6. Limited Recourse. Assignee agrees that any recourse against Assignor under
this Assignment shall be subject to the terms and conditions of the Purchase
Agreement.

7. Joint and Several Liability. If Assignor consists of more than one person or
entity, the obligations of such persons and entities hereunder shall be joint
and several.

1

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed and delivered as of the date first above written.

     
ASSIGNOR:
  ASSIGNEE:
 
   
FALLIGANT AVENUE ASSOCIATES, L.P.
By: /s/ James J. Andrews
  G&E HC REIT II ROCKDALE SNF, LLC
By: /s/ Danny Prosky
 
   
Name: James J. Andrews
Title: President
  Name: Danny Prosky
Title: Authorized Signatory

     

      LTC CONSULTING, L.P. By: /s/ James J. Andrews
 

Name:
  James J. Andrews

Title: President

2